Citation Nr: 0730037	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  03-00 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD) prior to April 23, 2007.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
from April 23, 2007.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) prior to April 23, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in September 2004 and May 2006 for 
further development.  

The Board notes that the July 2002 rating decision that is 
the subject of this appeal denied an increased rating in 
excess of 30 percent.  However, the RO subsequently issued an 
October 2002 rating decision in which it increased the 
veteran's rating to 50 percent effective November 8, 2001 
(the date that the veteran's claim was received).  The RO 
also issued a June 2007 rating decision in which it increased 
the veteran's rating to 70 percent effective April 23, 2007 
(the date of the veteran's most recent VA examination).  

The issue of entitlement to a total rating based on 
individual unemployability (TDIU) prior to April 23, 2007, is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on the appellant's part.


FINDINGS OF FACT

1.  Prior to April 23, 2007, the veteran's PTSD disability 
was not manifested by deficiencies in most area, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

2.  From April 23, 2007, the veteran's PTSD disability is not 
manifested by total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of closest relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  Prior to April 23, 2007, the criteria for entitlement to 
a disability evaluation in excess of 50 percent for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 9411 (2007).

2.  From April 23, 2007, the criteria for entitlement to a 
disability evaluation in excess of 70 percent for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim in November 2001.  In February 2002, a VCAA letter 
was issued to the appellant.  This letter effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Since the February 2002 VCAA 
notice preceded the July 2002 RO rating decision, there is no 
defect with respect to the timing of the VCAA notice 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with a VCAA 
letter in February 2002 in which it advised the appellant of 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Additionally, the RO sent the veteran a June 2006 
correspondence that fully complied with Dingess/Hartman.   

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are reports of VA examinations dated May 2002, 
December 2002, September 2005, and April 2007.  There is no 
indication of relevant, outstanding records which would 
support the appellant's claims.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3).  For all the foregoing reasons, the 
Board concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under this 
regulatory provision, a noncompensable rating is warranted 
when a mental condition has been diagnosed, but symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of closest relatives, own occupation, 
or own name.

November 8, 2001 - April 22, 2007 (rated 50 percent)

Upon filing the veteran's claim, he was scheduled for a VA 
psychiatric examination that took place in May 2002.  He 
reported that he was not seeing anybody for his nerves except 
for his family doctor (three to five times per year); and 
that he was not on any medication.  He stated that his 
appetite is poor; and that he sleeps okay.  It takes him 
about an hour to fall asleep; then he sleeps for three hours 
before waking up with dreams.  The veteran was a medic in 
Vietnam; and his dreams are frequently of working on wounded 
Vietnam veterans.  He handles stress by hollering and 
yelling.  When he gets depressed, he cries with some relief.  
He has had no thoughts of suicide.  He was able to give the 
correct date.  He was able to name the current and previous 
two U.S. Presidents; as well as the governor of Texas.  He 
knew his social security number forwards; and knew the first 
six digits backwards.  He did similarities, differences, and 
proverbs well.  He recalled three out of three items that he 
was asked to remember.  

Upon examination, the veteran was casual and neat in his 
dress.  He was pleasant, likeable, cooperative, and had a 
sense of humor.  He was goal oriented; and oriented to time, 
place, and person.  He was able to organize his thoughts and 
express himself.  He spoke normal.  His affect was moderate 
tension and anxiety; mood was moderate depression.  There was 
no psychosis, delusion, hallucination or organicity.  His 
intellect was average; memory was good; judgment was good; 
and insight was moderate.  The examiner diagnosed the veteran 
with chronic PTSD and assessed a Global Assessment of 
Functioning (GAF) score of 65.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2006).

The veteran underwent another VA examination in December 
2002.  He stated that he continues to have thoughts about his 
military experiences in Vietnam.  He reported having trouble 
going to sleep and staying asleep.  He hears voices of people 
calling out to him for help.  He smells the flesh and feels 
the dirt.  He reported being easily startled by noises.  
These symptoms occur daily and he does have remission of a 
few hours at times.  He was once treated with Paxil; but he 
didn't like it and so he quit it a few years ago.  He 
reported not currently taking any medication or getting any 
treatment.  He feels scared a lot and as a result, he stays 
in his house.  He has not had any trouble with the law since 
he went AWOL while in the service.  He reported having worked 
as an assistant manager until 1982 when he suffered partial 
paralysis of his left side (a non service connected 
disability).  He reported that he has been with his second 
wife for 27 years.  He has two children from his first 
marriage; two from his current marriage; and one stepson.  He 
gets along well with his wife.  In terms of daily activities, 
he surfs the internet at times.  He drank heavily until 1982 
but quit after his partial paralysis.  He reported being 
somewhat irritable.  He used to break and tear things until 
1982.  Now he verbalizes anger with screams.  He had no 
suicidal or homicidal ideation.  He shares responsibilities 
with his wife including cooking, cleaning, laundry, and 
paying the bills.  He is able to drive a car.  

Upon examination, he spoke spontaneously and there was little 
eye contact.  His posterior was slumped.  He was able to 
answer questions appropriately.  There was no loose thought 
association.  He was rarely tangential in reply to questions.  
The answers were usually logical, relevant, and coherent.  He 
spoke at a normal rate and volume.  There were no grandiose 
or paranoid delusions.  There was no problem with impulse or 
anger control.  He reported obsessive thoughts about Vietnam 
and combat experiences.  He said that he has panic attacks 
daily that are manifested with palpations of heart; and he 
has difficulty functioning.  He sated that the panic attacks 
go away with time.  During the examination, his mood was 
depressed; his affect was mood congruent.  He was oriented as 
to person, place, and time.  He said his short term memory 
was poor.  He could only recall one out of three objects 
after five minutes.  He could retain and recall four forward 
and four backwards.  He was once again able to name the 
President, Vice President, and governor of Texas.  He was 
able to spell "world" forwards and backwards; and was able 
to put the letters in alphabetical order.  He was able to 
accurately do serial subtractions of 7 from 100.  He did 
similarities well; and he was able to give abstract 
interpretations to proverbs.  He was assessed with a GAF 
score of 60.  

The veteran underwent another VA examination in September 
2005.  The examiner noted no impairment of thought process or 
communication.  The veteran reported audio and visual 
hallucinations consisting of flashback of wounded soldiers.  
The veteran made good eye contact but expressed some 
guardedness due to what he perceived as unfairness on the 
part of the VA.  He denied any homicidal or suicidal 
thoughts.  In terms of personal hygiene and activities of 
daily living, he needs help from his wife due to his non 
service connected spinal cord injury.  He stated that he been 
with his current wife for 30 years.  He has four children and 
one stepchild, and he is close with all of them.  In terms of 
social relationships, he stated that he goes to reunions of 
Army brigades.    

The veteran was oriented as to person, place, and time.  He 
believed that his memory was poor.  He denied obsessive or 
ritualistic behavior.  His rate and flow of speech was within 
normal limits, although somewhat delayed.  He denied 
suffering from panic attacks.  He reported depressed mood 
three to seven times per week; and anxious moods three to 
seven times per week.  He only sleeps approximately three 
hours per night because he has nightmares.  The examiner 
found that the veteran had PTSD symptoms that included re-
experiencing past events by intrusive images/thoughts; 
recurrent distressing dreams; and feeling as if the events 
are actually recurring (flashbacks).  He also had persistent 
avoidance of triggers and numbing in the form of a diminished 
interest/participation in activities; feeling of 
detachment/estrangement from others; and restricted range of 
affect.  Finally, he had persistent symptoms of increased 
arousal in the form of difficulty falling or staying asleep; 
hypervigilance; and exaggerated startle response.  The 
examiner assessed the veteran with a GAF score of 50.  

The examiner added that in terms of employment, the veteran 
is unable to focus on what he was doing due to poor 
memory/concentration.  In terms of his family life, the 
veteran reported getting very easily angered.  This has 
negatively impacted his relationship with his wife and 
children.  Socially, he is not able to socialize with anyone 
for long if they were not in Vietnam.  In terms of 
recreational activities, he is physically unable to do a lot 
of things and this makes him very frustrated.  

After reviewing the evidence of record in light of the 
scheduler rating criteria, the Board is unable to find that 
the criteria for a rating in excess of 50 percent were met 
prior to April 23, 2007.  The Board notes that in order to 
warrant a rating in excess of 50 percent, the veteran's 
disability must be manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

The Board acknowledges that at the veteran's December 2002 VA 
examination, he reported daily panic attacks and obsessional 
rituals.  However, at his September 2005 examination, he 
specifically denied obsessive or ritualistic behavior; and 
panic attacks.  He denied homicidal and suicidal thoughts at 
all three of his examinations (May 2002, December 2002, and 
September 2005).  In September 2005, he reported a depressed 
mood three to seven times per week and anxious moods three to 
seven times per week; however, there was no indication that 
these feelings were "near continuous" or that they affected 
his ability to act independently, appropriately, or 
effectively.    

The veteran was assessed with GAF scores of 65, 60, and 50 
respectively at his May 2002, December 2002, and September 
2005 examinations.  The first two scores reflect mild to 
moderate symptoms.  While the GAF score of 50 indicates 
serious symptoms, the Board notes that the serious symptoms 
listed in the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) were not found in the veteran.  In terms of any 
serious impairment in social, occupational, or school 
functioning, the veteran reported that he was working until 
he suffered partial paralysis in 1982.  He has been married 
for 30 years and maintains close relationships with his four 
children and one stepchild.  The overall evidence 
persuasively shows that prior to April 23, 2007, the 
veteran's PTSD symptoms were appropriately rated as 50 
percent disabling under the scheduler criteria. 

April 23, 2007 - present (rated 70 percent)

The veteran underwent a VA examination in April 23, 2007.  He 
had some memory difficulties; but no impairment of thought 
process or communication.  He had no delusions or 
hallucinations other than with flashbacks.  He made fair eye 
contact; and his ability to maintain personal hygiene and 
other activities of daily living was good.  He was oriented 
to time, place, and person; and he had no impaired domains.  
He reported recent problems with memory and concentration, 
including word finding problems.  His rate and flow of speech 
was slow.  He has panic attacks related to going to see the 
doctor.  His specific stressors consisted of memories of two 
patients that he worked on, both of whom sustained 
amputations from landmine explosions.  The veteran said he 
has intense recollections of the smell of dust and the blood 
on his hands.  When he has flashbacks, he tries to get the 
blood off of his hands.  His overall level of traumatic 
stress exposure was deemed severe.  In addition to the PTSD 
symptoms noted at his September 2005 examination, he also 
suffers from intense distress at exposure to cues that 
resemble the events; physiological reactivity on exposure to 
cues; efforts to avoid thoughts/feelings associated with the 
trauma; inability to recall important aspects of the trauma; 
a sense of a foreshortened future; irritability and outbursts 
of anger; and hypervigilance.  He also displayed symptoms of 
depression including daily depressed mood; diminished 
interest/pleasure in activities; insomnia; psychomotor 
agitation/retardation; fatigue/loss of energy; feelings of 
worthlessness/guilt; and poor concentration/ indecisiveness.  

In terms of functioning, the veteran stated that his 
flashbacks and Vietnam memories have increased in frequency 
and intensity over the past year and a half.  He has 
increased difficulty talking to people.  The veteran believed 
that his PTSD was an impediment to his employment and 
socialization.  The examiner assessed a GAF of 35.  In a May 
2007 addendum, the examiner opined that it is at least as 
likely as not that the veteran's PTSD alone precludes 
substantially gainful employment.    

Based on the April 23, 2007, VA examination, the RO assigned 
a 70 percent scheduler rating and also granted a total rating 
based on individual unemployability, both effective from 
April 23, 2007.  

The Board notes that in order to warrant a scheduler rating 
in excess of 70 percent for PTSD, the veteran's symptoms must 
more nearly approximate to total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of closest relatives, own occupation, 
or own name.  The Board notes that at his April 2007 
examination, he had no impairment of thought process or 
communication; his ability to maintain personal hygiene and 
other activities of daily living was good; and he was 
oriented to time, place, and person.  There was no indication 
that he is a persistent danger to himself or others.  He 
reported recent problems with memory and concentration; but 
there was no indication that these memory problems were so 
severe as to cause him to forget his own name or the name of 
close relatives. 

Comparing the veteran's PTSD symptoms to the types of 
symptoms described for a 70 percent rating and for a 100 
percent rating under Diagnostic Code 9411, the Board believes 
that the preponderance of the evidence is against a finding 
that the scheduler criteria for a 100 percent rating have 
been met.  There was certainly an increase in impairment due 
to PTSD noted at the time of the April 2007 examination, but 
the majority of reported symptoms fall within the criteria 
for a 70 percent rating, not a 100 percent rating.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 70 percent for PTSD from 
April 23, 2007 to the present must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD) prior to April 23, 2007, is 
not warranted.  Entitlement to a rating in excess of 70 
percent for PTSD from April 23, 2007, is not warranted.  To 
this extent, the appeal is denied.


REMAND

As noted in the introduction, a total rating based on 
individual unemployability was granted by rating decision in 
June 2007.  This total rating was assigned effective April 
23, 2007.  The RO advised the veteran of this determination 
and informed him that this was a full grant of the benefit 
sought as to that issue.  However, the Board does not agree 
with that conclusion.  Since the TDIU issue had been in 
appellate status and the RO only granted the benefit from 
April 23, 2007, it was only a partial grant, not a full 
grant.  The veteran has not affirmatively indicated that he 
is satisfied with this action.  The question of whether a 
total rating based on individual unemployability was 
warranted prior to April 23, 2007, remains in appellate 
status. 

The veteran has not been furnished a supplemental statement 
of the case on the remaining appellate issue of whether a 
total rating based on individual unemployability is warranted 
prior to April 23, 2007.  The case must therefore be returned 
to the RO for appropriate action in this regard. 



Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case on the 
issue of whether a total rating based on 
individual unemployability is warranted 
prior to April 23, 2007.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


